KMP Futures Fund I LLC 10-Q Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Kenneth A. Shewer, hereby certifies pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Quarterly Report on Form 10-Q of KMP Futures Fund I LLC for the period ended June 30, 2013, as filed with the Securities and Exchange Commission on the date hereof (the “Quarterly Report”), fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and results of operations of Registrant. /s/ Kenneth A. Shewer Name: Kenneth A. Shewer Title: Co-Chief Executive Officer (Principal Executive Officer) Kenmar Preferred Investments, L.P., Managing Member of KMP Futures Fund I LLC Date:
